Opinion issued March 10, 2015




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                              NO. 01-15-00198-CV
                           ———————————
    IN RE SOUTHWOOD PLACE RECREATION ASSOCIATION, INC. AND
                   KEYSHA BOOKER, Relators



            Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION1

       In this original proceeding, Relators Southwood Place Recreation

Association and Keysha Booker seek mandamus relief from the trial court’s April

16, 2014 Order granting a plea to the jurisdiction as to Southwood Place




1
      The underlying case is Southwood Place Recreation Ass’n and Keysha Booker v.
Southwood Place Patio Homes Cmty Ass’n, Inc. and S. Arjumand Mubaarak, Cause No.
2013-047353, in the 190th Judicial District Court of Chambers County.
Recreation Association. The petition for writ of mandamus is DENIED. All

pending motions are DENIED AS MOOT.


                                 PER CURIAM

Panel consists of Justices Jennings, Higley, and Huddle.




                                         2